DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the communications and remarks filed on 6/23/2022. Claims 1-9 and 11-39 are presently pending for examination.

Response to Arguments
Applicant’s arguments, see pages 9-14, filed 6/23/2022, regarding the U.S.C. 112 rejections of Claims 34, 38, and 39 have been fully considered and are not persuasive.  Applicant argues that “Applicant is unaware of any authoritative source that prohibits claiming a system that performs the method steps of a method claim and the Office has not provided such a source.”
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees.  The issue is not that there are system claims that perform the steps of method claims but rather that these system claims do not recite or indicate the structure to perform the steps of the method claim.  While it is acknowledged that there is a recitation of a “computer implemented system”, the examiner points out that some computer implemented systems are software only.  The examiner recommends indicated that this is a “hardware computer implemented system” or that the computer implemented system comprises a processor and memory to overcome the rejection.  Therefore, the rejection is maintained.
Applicant’s arguments, see pages 9-14, filed 6/23/2022, regarding the U.S.C. 112 rejections of Claim 5 have been fully considered and are persuasive.  The rejections have been withdrawn in view of the amended claim.  
Applicant’s arguments, see pages 9-14, filed 6/23/2022, regarding the U.S.C. 101 and 103 rejections of Claims 1-9 and 11-39 have been fully considered and are not persuasive.  Regarding Claim 1, applicant argues that "However, Pratyush as cited does not disclose an arrangement in which partial signatures correspond to respective values of a first polynomial function which is determined by means of determining coefficients of the first polynomial function from a plurality of known values of the partial signatures."
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Pratyush discloses [page 2, In threshold signature scheme, the access of constructing a signature is distributed among n players. Each
player receives a share of the private signing key. Out of n players, any t or more players are required to sign. Threshold signature scheme distributes the signing power among n players called authorized subsets of players such that any subset of t can jointly sign, but any t-1 or smaller subset, called unauthorized subsets of players, cannot] [page 2, We propose a scheme in which all the players get single share and can accomplish the requirements of concept of weightage. In this scheme, all the players are divided into groups of different weightages. The players belong to one group possess same weightage. Every group has its own threshold value. Any subset of players having more than or equal to the threshold value of that group can reconstruct the key, but any subset of players having lesser players than threshold value cannot get any information about the secret]  [Bottom of page 2 through top of page 3] This teaches partial signatures as well as the polynomials.  Therefore, the rejection is maintained.
Regarding Claim 5, applicant argues that "Pratyush does not disclose an arrangement in which each partial signature includes a respective third part corresponding to a value of a first polynomial function having a zero constant term."
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Pratyush discloses [page 9, number 6, According to the homomorphic property of Shamir secret sharing, if we add/multiply a constant to all secret shares then this constant will be added/multiplied to secret to get new secret] [page 6, number 5, Also, the players run the JZSS [9] such that each player Pi has a share zi of a zero secret on a polynomial of degree 2t]  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 5-9, and 15-39 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DIKSHIT PRATYUSH ET AL: "Efficient weighted threshold ECDSA for securing bitcoin wallet", 2017 ISEA ASIA SECURITY AND PRIVACY (ISEASP), IEEE, 29 January 2017 (2017-01-29), pages 1-9 hereinafter referred to as Pratyush.
Regarding Claims 1 and 34, Pratyush discloses A method of digitally signing a digital message by means of a private key of a public-private key pair of a cryptography system, to provide a digital signature which can be verified by means of a public key of the public-private key pair, [page 2, By using elliptic curve cryptosystem, wallet generates private keys and then derives the corresponding public keys. These public keys are then converted into hashed values. These hash values are the addresses of wallet. Wallet monitors for outputs spent to those addresses, creates and signs transactions spending those outputs, and broadcasts the signed transactions] 
the method comprising: receiving at least a first threshold number of partial signatures of said digital message, wherein each said partial signature includes a respective first part based on the message and a respective second part based on a respective share of the private key, [page 8, points 9-10] 
wherein the private key is accessible to a second threshold number of shares of the private key and is inaccessible to less than said second threshold number of shares, wherein each said partial signature corresponds to a respective value of a first polynomial function such that the first polynomial function is accessible to said first threshold number of partial signatures and is inaccessible to less than said first threshold number of partial signatures; [page 2, We propose a scheme in which all the players get single share and can accomplish the requirements of concept of weightage. In this scheme, all the players are divided into groups of different weightages. The players belong to one group possess same weightage. Every group has its own threshold value. Any subset of players having more than or equal to the threshold value of that group can reconstruct the key, but any subset of players having lesser players than threshold value cannot get any information about the secret] 
and determining said first polynomial function, by means of determining coefficients of the first polynomial function from a plurality of known values of said partial signatures, to effect digital signature of the message. [Bottom of page 2 to through top of page 3, teaches how the partial signatures are distributed and reconstructed to then “construct the signature”]
Regarding Claims 5 and 38, Pratyush discloses A method of digitally signing a digital message by means of a private key of a public-private key pair of a cryptography system, to provide a digital signature which can be verified by means of a public key of the public-private key pair, [page 2, By using elliptic curve cryptosystem, wallet generates private keys and then derives the corresponding public keys. These public keys are then converted into hashed values. These hash values are the addresses of wallet. Wallet monitors for outputs spent to those addresses, creates and signs transactions spending those outputs, and broadcasts the signed transactions] 
the method comprising: receiving at least a first threshold number of partial signatures of said digital message, wherein each said partial signature includes a respective first part based on the message, a respective second part based on a respective share of the private key, [page 8, points 9-10] 
wherein the private key is accessible to a second threshold number of shares of the private key and is inaccessible to less than said second threshold number of shares, and a respective third part corresponding to a respective value of a first polynomial function having a zero constant term, wherein the first polynomial function is accessible to said second threshold number of shares of the first polynomial function and is inaccessible to less than said second threshold number of shares, and wherein each said partial signature corresponds to a respective value of a second polynomial function such that the second polynomial function is accessible to said first threshold number of partial signatures and is inaccessible to less than said first threshold number of partial signatures; [page 2, We propose a scheme in which all the players get single share and can accomplish the requirements of concept of weightage. In this scheme, all the players are divided into groups of different weightages. The players belong to one group possess same weightage. Every group has its own threshold value. Any subset of players having more than or equal to the threshold value of that group can reconstruct the key, but any subset of players having lesser players than threshold value cannot get any information about the secret] [page 9, number 6, According to the homomorphic property of Shamir secret sharing, if we add/multiply a constant to all secret shares then this constant will be added/multiplied to secret to get new secret] [page 6, number 5, Also, the players run the JZSS [9] such that each player Pi has a share zi of a zero secret on a polynomial of degree 2t] 
and determining the second polynomial function to effect digital signature of the message. [Bottom of page to through top of page 3, teaches how the partial signatures are distributed and reconstructed to then “construct the signature”]
Regarding Claim 6, Pratyush discloses wherein the respective third part of at least one said partial signature is added to the corresponding first part and the corresponding second part. [page 2, We propose a scheme in which all the players get single share and can accomplish the requirements of concept of weightage. In this scheme, all the players are divided into groups of different weightages. The players belong to one group possess same weightage. Every group has its own threshold value. Any subset of players having more than or equal to the threshold value of that group can reconstruct the key, but any subset of players having lesser players than threshold value cannot get any information about the secret]
Regarding Claims 7 and 35, Pratyush discloses wherein each said partial signature further includes a respective fourth part based on a respective share of an ephemeral key, wherein the ephemeral key is accessible to said second threshold number of said shares of said ephemeral key and is inaccessible to less than said second threshold number of shares. [page 2, We propose a scheme in which all the players get single share and can accomplish the requirements of concept of weightage. In this scheme, all the players are divided into groups of different weightages. The players belong to one group possess same weightage. Every group has its own threshold value. Any subset of players having more than or equal to the threshold value of that group can reconstruct the key, but any subset of players having lesser players than threshold value cannot get any information about the secret]
Regarding Claims 8 and 36, Pratyush discloses wherein the cryptography system is an elliptic curve cryptography system. [page 6, Given an elliptic curve E over Z p (prime p) [2]. Given base point G of order n, the private key d, and the message m to be signed]
Regarding Claims 9 and 39, Pratyush discloses further comprising: distributing at least one respective first share of a first secret value, known to a first participant, to each of a plurality of second participants, wherein said first shares are encrypted by means of at least one private-public key pair comprising a private key and a public key being an elliptic curve generator point multiplied by the private key, wherein said second threshold number of first shares is required in order to enable a said second participant to determine the first secret value; receiving, from each of a plurality of said second participants, at least one second share of a respective second secret value known to said second participant, wherein said second shares are encrypted by means of at least one private-public key pair comprising a private key and a public key being an elliptic curve generator point multiplied by the private key, and a second threshold number of second shares is required in order to enable a participant other than said second participant to determine the second secret value; and forming, from a plurality of said second shares, a third share of a third secret value, wherein said second threshold number of third shares is required in order to enable the third secret value to be determined. [page 2, By using elliptic curve cryptosystem, wallet generates private keys and then derives the corresponding public keys. These public keys are then converted into hashed values. These hash values are the addresses of wallet. Wallet monitors for outputs spent to those addresses, creates and signs transactions spending those outputs, and broadcasts the signed transactions] [page 2, We propose a scheme in which all the players get single share and can accomplish the requirements of concept of weightage. In this scheme, all the players are divided into groups of different weightages. The players belong to one group possess same weightage. Every group has its own threshold value. Any subset of players having more than or equal to the threshold value of that group can reconstruct the key, but any subset of players having lesser players than threshold value cannot get any information about the secret] [page 6, Given an elliptic curve E over Zp (prime p) [2]. Given base point G of order n, the private key d, and the message m to be signed]
Regarding Claim 15, Pratyush discloses wherein the first and second shares of said first and second secret values are created by means of respective Shamir secret sharing schemes. [page 2, This key is shared among players of each group by using shamir secret sharing scheme]
Regarding Claim 16, Pratyush discloses wherein a plurality of said third shares are respective values of a third polynomial function, and the third secret value can be determined by deriving the third polynomial function from said second threshold number of said values. [pages 7-8 under “Proposed Scheme”, this is effective for an unlimited number of polynomials]
Regarding Claim 17, Pratyush discloses further comprising communicating a respective said first share, multiplied by an elliptic curve generator point, to each of a plurality of said second participants. [page 7-8 under “Proposed Scheme”]
Regarding Claim 18, Pratyush discloses further comprising receiving at least one respective said second share, multiplied by an elliptic curve generator point, from each of a plurality of said second participants. [page 7-8 under “Proposed Scheme”]
Regarding Claim 19, Pratyush discloses further comprising verifying consistency of at least one said second share received directly from at least one said second participant with at least one said second share, multiplied by the elliptic curve generator point, received from at least one further said second participant. [page 7-8 under “Proposed Scheme”]
Regarding Claim 20, Pratyush discloses further comprising updating said third secret value on the basis of said verification step. [page 7-8 under “Proposed Scheme”]
Regarding Claim 21, Pratyush discloses wherein at least one said second share is a value of a respective fourth polynomial function, and the corresponding second secret value can be determined by deriving the corresponding fourth polynomial function from the corresponding second threshold number of said values. [pages 7-8 under “Proposed Scheme”, this is effective for an unlimited number of polynomials]
Regarding Claim 22, Pratyush discloses further comprising receiving at least one coefficient of a respective said fourth polynomial function, multiplied by an elliptic curve generator point, from each of a plurality of said second participants. [page 7-8 under “Proposed Scheme”]
Regarding Claim 23, Pratyush discloses wherein said verification step comprises reconstructing said fourth polynomial function, multiplied by the elliptic curve generator point, from said coefficients, multiplied by the elliptic curve generator point. [page 7-8 under “Proposed Scheme”]
Regarding Claim 24, Pratyush discloses further comprising verifying consistency of said first secret value with a plurality of said first shares, multiplied by said elliptic curve generator point, received from a plurality of said second participants. [page 7-8 under “Proposed Scheme”]
Regarding Claim 25, Pratyush discloses further comprising updating said third secret value on the basis of said verification step. [page 7-8 under “Proposed Scheme”]
Regarding Claim 26, Pratyush discloses wherein said verifying step comprises obtaining from a plurality of said second shares, multiplied by the elliptic curve generator point, said second secret value, multiplied by the elliptic curve generator point, by means of a method which, when applied to said plurality of second shares, provides said second secret value. [page 7-8 under “Proposed Scheme”]
Regarding Claim 27, Pratyush discloses further comprising receiving from at least one said second participant at least one fourth share of a fourth secret value, having value zero, wherein said fourth share is encrypted by means of at least one private-public key pair comprising a private key and a public key being an elliptic curve generator point multiplied by the private key. [page 7-8 under “Proposed Scheme”]
Regarding Claim 28, Pratyush discloses further comprising receiving from at least one third participant, different from the or each said second participant, at least one fourth share of a fourth secret value, having value zero, wherein said fourth share is encrypted by means of at least one private-public key pair comprising a private key and a public key being an elliptic curve generator point multiplied by the private key. [page 7-8 under “Proposed Scheme”]
Regarding Claim 29, Pratyush discloses further comprising verifying consistency of a plurality of said fourth shares, multiplied by said elliptic curve generator point, with a zero fourth secret value. [page 7-8 under “Proposed Scheme”]
Regarding Claim 30, Pratyush discloses further comprising updating said third secret value on the basis of said verification step. [page 7-8 under “Proposed Scheme”]
Regarding Claim 31, Pratyush discloses wherein said verifying step comprises obtaining from a plurality of said fourth shares, multiplied by the elliptic curve generator point, said fourth secret value, multiplied by the elliptic curve generator point, by means of a method which, when applied to said plurality of fourth shares, provides said fourth secret value. [page 7-8 under “Proposed Scheme”]
Regarding Claim 32, Pratyush discloses further comprising forming, from said third share and said fourth share, a fifth share of said third secret value, wherein a fourth threshold number of fifth shares is required in order to enable the third secret value to be determined. [page 7-8 under “Proposed Scheme”]
Regarding Claims 33 and 37, Pratyush discloses wherein the message is a blockchain transaction. [Abstract, Bitcoin is a digital currency based on cryptographic algorithms. All the transactions of this currency are recorded and stored in a publically available database called blockchain]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 2-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pratyush, as applied to Claim 1, above, in view of IBRAHIM M H ET AL: "A robust threshold elliptic curve digital signature providing a new verifiable secret sharing scheme", MIDWEST SYMPOSIUM ON CIRCUITS AND SYSTEMS. CAIRO, EGYPT, DEC. 27 - 30, 2003; [MIDWEST SYMPOSIUM ON CIRCUITS AND SYSTEMS], PISCATAWAY, NJ, IEEE, US, vol. 1, 27 December 2003 (2003-12-27), pages 276-280, XP010867444 hereinafter referred to as Ibrahim.
Regarding Claim 2, Pratyush does not explicitly teach wherein the step of determining said first polynomial function comprises executing an error correction algorithm.
Ibrahim teaches wherein the step of determining said first polynomial function comprises executing an error correction algorithm. [page 4, part VII] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ibrahim with the disclosure of Pratyush. The motivation or suggestion would have been for providing verifiable secret sharing. (Abstract and throughout)
Regarding Claim 3, Pratyush does not explicitly teach wherein the step of determining said first polynomial function comprises executing a Berlekamp-Welch decoding algorithm.
Ibrahim teaches wherein the step of determining said first polynomial function comprises executing a Berlekamp-Welch decoding algorithm. [page 4, part VII] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ibrahim with the disclosure of Pratyush. The motivation or suggestion would have been for providing verifiable secret sharing. (Abstract and throughout)
Regarding Claim 4, Pratyush does not explicitly teach wherein the step of determining said first polynomial function comprises: defining an error locator polynomial function and a second polynomial function, wherein the second polynomial function is a product of said first polynomial function and said error locator polynomial function, determining coefficients of said second polynomial function and said error locator polynomial function from a plurality of known values of said partial signatures, and determining said first polynomial function from said second polynomial function and said error detector polynomial function, to effect digital signature of the message.
Ibrahim teaches wherein the step of determining said first polynomial function comprises: defining an error locator polynomial function and a second polynomial function, wherein the second polynomial function is a product of said first polynomial function and said error locator polynomial function, determining coefficients of said second polynomial function and said error locator polynomial function from a plurality of known values of said partial signatures, and determining said first polynomial function from said second polynomial function and said error detector polynomial function, to effect digital signature of the message. [page 4, part VII] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ibrahim with the disclosure of Pratyush. The motivation or suggestion would have been for providing verifiable secret sharing. (Abstract and throughout)
Regarding Claim 11, Pratyush does not explicitly teach further comprising enabling encrypted communication between said first participant and each of a plurality of said second participants.
Ibrahim teaches further comprising enabling encrypted communication between said first participant and each of a plurality of said second participants. [page 1, In order to produce a valid signature on a given message m, players engage in a communication protocol whose result will be a full signature on m] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ibrahim with the disclosure of Pratyush. The motivation or suggestion would have been for providing verifiable secret sharing. (Abstract and throughout)
Regarding Claim 12, Pratyush does not explicitly teach wherein said encrypted communication is enabled by means of a respective common secret determined by said first participant and each of said plurality of second participants independently of said first participant.
Ibrahim teaches wherein said encrypted communication is enabled by means of a respective common secret determined by said first participant and each of said plurality of second participants independently of said first participant. [page 1, In order to produce a valid signature on a given message m, players engage in a communication protocol whose result will be a full signature on m – the signature is the “common secret”] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Ibrahim with the disclosure of Pratyush. The motivation or suggestion would have been for providing verifiable secret sharing. (Abstract and throughout)
Regarding Claim 13, Pratyush discloses wherein said first participant updates a private key and updates a respective public key associated with each of said plurality of second participants, and each of said plurality of second participants updates a respective private key and a public key associated with said first participant. [page 7-8 under “Proposed Scheme”]
Regarding Claim 14, Pratyush discloses wherein said keys are updated on the basis of data agreed between said first participant and the corresponding said second participant. [page 7-8 under “Proposed Scheme”]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include  1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP;  2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497